Title: General Orders, 22 September 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Sept. 22nd 1775
Parole Lynn.Countersign Marblehead


The undernamed Prisoners, try’d by a General Court Martial for “Mutiny, Riot and Disobedience of orders,” are severally guilty of the Crimes, wherewith they are accused, and the Court upon due Consideration of the Evidence, do adjudge that the prisoner Joseph Seales receive thirty-nine Lashes upon his bare back and be drum’d out of the Army, and that the prisoners, John Gillard, Jacob Smallwood, John Peltro, Samuel Grant, Hugh Renny, James Jeffery[,] Charles Alcrain, Samuel Hannis, Charles Pearce, James Williams, John Kelly, John Bryan and Philip Florence, do each of them receive Twenty Lashes upon his bare back and be drum’d out of the army—The Prisoners Lawrence Blake, Samuel Bodin, John Besom, Benj: Bartholomew, Francis Ellis, Joseph Lawrence, John Sharp, John Poor[,] Joseph Tessenden, John Foster, John Lee, Lawrence Bartlet, Philip Greatey, Peter Neivelle, Samuel Parsons, Jeremiah Dailey, Francis Greater, Richd Pendrick, Robert Hooper, Anthony Lewis, Nicholas Ogleby, and Thomas Metyard; be fin’d Twenty Shillings lawful money each. Joseph Foster, Joseph Laurence & Joseph Tessenden, being recommended by the Court Martial, as proper objects of mercy; The Commander in Chief is pleased to remit their fine, and to order the sentence upon all the others, to be put in Execution at Guard mounting, to morrow morning—Those upon Prospect-hill to receive their punishment there; the rest at the main Guard.
John Gizzage Fraizer Esqr. being appointed Assistant to the Quarter Master General, for the District of Prospect and Winter hill, he is to be obeyed as such.
Col. Starke of New Hampshire, having complain’d that through mistake, or inadvertency in the Court, which was appointed to settle the Rank of the regiments, and Officers of this army, he had not Justice done him, even upon the principle which they themselves had laid down, for their Government in that matter; The General orders that the Brigadier and the six Field Officers, who composed that Court, do sit to morrow morning at Nine ’OClock, to enquire into the Cause of this

Complaint, at the same time of Col. Doolittle, who has also expressed some dissatisfaction on Account of his Rank, can urge any thing new to the Court, he may be heard; The Court are desired, likewise, to settle the rank of the Officers of the Rifle Companies, posted at Roxbury.
